DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton (U.S. PG Pub No.: 2003/0014992 A1), hereinafter referred to as Grafton ‘992, in view of Senf, Jr. (U.S. PG Pub No.: 2018/0087813 A1), hereinafter referred to as Senf, Jr. ‘813, further in view of HEO et al. (U.S. PG Pub No.: 2015/0121949 A1), hereinafter referred to as HEO et al. ‘949 .

Regarding claims 1 and 12, Grafton ‘992 discloses a transportation refrigeration unit (44) and method for a cargo compartment (cavity of 10) comprising: a first compressor (14) operably connected to an engine (12) and driven by the engine {see annotated Fig. 1: ¶¶ [0023-0024] and [0029]}; a second compressor (50) operably connected to a shore power and driven by the shore power {see ¶ [0031]}, the first compressor and the second compressor urging refrigerant flow through two separate refrigerant circuits (R-134A and R-22), the separate refrigerant circuits each including an evaporator (44) {as shown in Figs. 1-2: ¶¶ [0037-0038], wherein coils (46, 48) are of separate refrigerant circuits}; and wherein the two separate refrigerant circuits share a stacked condensers (32, 56) in fluid communication with both the first compressor and the second compressor {as shown in Fig. 1: ¶¶ [0028-0029] and [0037-0038]}; wherein the evaporator is configured to receive an airflow (Air Flow) from the cargo compartment and cool the airflow {see Fig. 1: ¶ [0044]}.
However, Grafton ‘992 fails to explicitly disclose the limitation of the second compressor operably connected to a battery and driven by the battery; and wherein the two separate refrigerant circuits share a common condenser in fluid communication with both the first compressor and the second compressor
Senf, Jr. ‘813 teaches: the concept of the second compressor (38) operably connected to a battery (72) and driven by the battery {as shown in Fig. 4: ¶ [0039]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Grafton ‘992 in view of Senf, Jr. ‘813 to include the second compressor operably connected to a battery and driven by the battery, in order to facilitate operating the second compressor via DC power allows the engine to be operated only 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Grafton ‘992 in view of Senf, Jr. ‘813 to obtain the invention as specified in claims 1 and 12.
HEO et al. ‘949 teach: the concept of wherein the two separate refrigerant circuits (17, 18) share a common condenser (20) in fluid communication with both the first compressor(11) and the second compressor (14) {as shown in Fig. 1: ¶¶ [0026] and [0029]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Grafton ‘992 condensers by a common condenser of HEO et al. ‘949, in order to conserve installation space.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Grafton ‘992 in view of HEO et al. ‘949 to obtain the invention as specified in claims 1 and 12.
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
 
Regarding claim 2, the combination of Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the transportation refrigeration unit of claim 1, Grafton ‘992 as modified by Senf, Jr. ‘813 further discloses the limitation of wherein the battery is operably connected to one or more electrically-operated components (80, 82) of the transportation refrigeration unit to drive operation of the one or more components {as shown in Fig. 4: ¶ [0039]}.  

Regarding claim 3, the combination of Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the transportation refrigeration unit of claim 2, Grafton ‘992 as modified by Senf, Jr. ‘813 further discloses the limitation of wherein the one or more electrically-operated 
 
Regarding claims 4 and 13, the combination of Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the transportation refrigeration unit and method of claims 1 and 12, Grafton ‘992 as modified by Senf, Jr. ‘813 further discloses the limitation of wherein the battery is configured for recharging (76) via operation of the engine {as shown in Fig. 4: ¶ [0039]}. 
 
Regarding claim 7, Grafton ‘992 discloses a refrigerated cargo container (10) comprising: a cargo compartment (cavity of 10) {see annotated  Fig. 1: ¶ [0023]}; and a transportation refrigeration unit (44) in fluid communication with the cargo compartment including: a first compressor (14) operably connected to an engine (12) and driven by the engine {see Fig. 1: ¶¶ [0023-0024] and [0029]}; a second compressor (50) operably connected to a shore power and driven by the shore power {see ¶ [0031]}, the first compressor and the second compressor urging refrigerant flow through two separate refrigerant circuits (R-134A and R-22), the separate refrigerant circuits each including an evaporator (44) to cool a flow of supply air flowing (A1) from the cargo compartment over the evaporator {as shown in Figs. 1-2: ¶¶ [0037-0038], wherein coils (46, 48) are of separate refrigerant circuits}, and a stacked condenser (32, 56) in fluid communication with both the first compressor and the second compressor {as shown in Fig. 1: ¶¶ [0028-0029] and [0037-0038]}; wherein the evaporator is configured to receive an airflow (Air Flow) from the cargo compartment (cavity of 10) and cool the airflow {see Fig. 1: ¶ [0044]}. 
However, Grafton ‘992 fails to explicitly disclose the limitation of the second compressor operably connected to a battery and driven by the battery; and wherein the two separate refrigerant circuits share a common condenser in fluid communication with both the first compressor and the second compressor.
Senf, Jr. ‘813 teaches: the concept of the second compressor (38) operably connected to a battery (72) and driven by the battery {as shown in Fig. 4: ¶ [0039]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Grafton ‘992 in view of Senf, Jr. ‘813 to include the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Grafton ‘992 in view of Senf, Jr. ‘813 to obtain the invention as specified in claim 7.
HEO et al. ‘949 teach: the concept of wherein the two separate refrigerant circuits (17, 18) share a common condenser (20) in fluid communication with both the first compressor(11) and the second compressor (14) {as shown in Fig. 1: ¶¶ [0026] and [0029]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Grafton ‘992 condensers by a common condenser of HEO et al. ‘949, in order to conserve installation space.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Grafton ‘992 in view of HEO et al. ‘949 to obtain the invention as specified in claim 7.

 Regarding claim 8, the combination of Grafton ‘992,  Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the refrigerated cargo container of claim 7, Grafton ‘992 as modified by Senf, Jr. ‘813 further discloses the limitation of wherein the battery is operably connected to one or more electrically-operated components (80, 82) of the transportation refrigeration unit to drive operation of the one or more electrically- operated components, the one or more electrically-operated components include an evaporator fan (80) or a condenser fan (82) {as shown in Fig. 4: ¶ [0039]}.  

Regarding claim 9, the combination of Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the refrigerated cargo container of claim 7, Grafton ‘992 as modified by Senf, Jr. ‘813 further discloses the limitation of wherein the battery is configured for recharging (76) via operation of the engine {as shown in Fig. 4: ¶ [0039]}.  

Claims 5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 as applied to claims 1, 7 and 12, further in view of LIU et al. (English Translated Chinese Publication No.: CN105627500 A), hereinafter referred to as LIU et al. ‘500.

Regarding claims 5, 10 and 14, the combination of Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the transportation refrigeration unit and method of claims 1, 7 and 12, except the limitation of wherein the battery is rechargeable via one or more of one or more solar panels operably connected to the battery, regenerative braking, a wall outlet and/or an electrical generator. 
LIU et al. ‘500 teach: the concept of the battery (3) is rechargeable via one or more of one or more solar panels (1) operably connected to the battery {as shown in Fig. 1: ¶¶ [0018] and [0021-0022]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Grafton ‘992 as modified by Senf, Jr. ‘813 to include the battery is rechargeable via one or more of one or more solar panels operably connected to the battery, in order to provide a solar-powered inverter air conditioner system that directly utilizes direct current {LIU et al. ‘500 – ¶ [0007]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Myles et al. ‘125 as modified by Grafton ‘992 as modified by Senf, Jr. ‘813 in view of LIU et al. ‘500 to obtain the invention as specified in claims 5, 10 and 14.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 as applied to claims 1 and 7, in view of Kuroda et al. (U.S. PG Pub No.: 2004/0055305 A1), hereinafter referred to as Kuroda et al. ‘305.

Regarding claims 6 and 11, the combination of Grafton ‘992, Senf, Jr. ‘813 and HEO et al, ‘949 disclose and teach the transportation refrigeration unit and method of claims 1 and 7, except the limitation of wherein the battery is operably connected to the second compressor via an inverter.
Kuroda et al. ‘305 teach: the concept of the battery is operably connected to the second compressor via an inverter (15) {as shown in Fig. 1: ¶ [0030]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Grafton ‘992 as modified by Senf, Jr. ‘813 to include the use of an inverter, in order to facilitate conversion of the vehicle 12 volt DC to 120 volt AC for operation of the compressor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Grafton ‘992 as modified by Senf, Jr. ‘813 in view of Kuroda et al. ‘305 to obtain the invention as specified in claims 6 and 11.

Response to Arguments
2.     Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.  
        In response to Applicant's argument set forth on page 7,  Examiner respectfully submits that, contrary to Applicant contention, the cited reference to Grafton ‘992 discloses an evaporator unit 44 comprising two separate and independent evaporating coils (46, 48) on separate refrigerant circuits (36, 66) with first compressor (14) and second compressor (50) communicating with the respective evaporator coils independently {as shown in Fig. 1: ¶¶ [0029], [0033] and [0037]}. Further, the air flow (as depicted by the arrows) in the cargo compartment is drawn into the evaporator unit (44) that is configured to provide such cooling to both the evaporator coils and then return the conditioned air flow back to the  cargo compartment {as shown in Fig. 1:  ¶¶ [0042-0044]}.   Therefore, Applicant’s that Grafton ‘992 only disclose, .

Conclusion

3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5090209 A to Martin; Patrick S.
US 20020179294 A1 to Gupte, Neelkanth Shridhar 

     Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/20/2021